On petition for rehearing Norton, J. delivered the following opinion
Field, C. J. and Cope, J. concurring.
A rehearing is asked in this case on the supposition that the Court overlooked the fact that the term at which the judgment was entered had elapsed before the motion to set it aside was made, and also the fact that the entry of the judgment against both of the defendants was by a mistake of the Clerk of the District Court. *273Although not specially explained in the opinion, they were not overlooked. Rigney not having been served with summons was entitled, under the sixty-eighth section of the Practice Act, to come in and be allowed to answer to the merits at any time within six months. It is not said in that section that the judgment will be set aside, yet it is a matter of course that the judgment may be set aside in order to let in a defense to the merits, unless the judgment is specially ordered to stand. In the case of Bell v. Thompson (19 Cal. 706) we intimated an opinion that this portion of section sixty-eight was probably intended for the benefit of those against whom a judgment was taken regularly without. personal service, as upon publication of summons, and in such case it would be proper to allow a party to come in and defend, allowing the judgment in the meantime to stand. But it has frequently been referred to as applying to cases of judgments entered erroneously without any service of summons or appearance of the defendant, and such cases, undoubtedly, are within its letter. We do not think it desirable now-to refuse to apply this section to any case coming within its terms, by which application some relief may be obtained from the embarrassments arising from the decisions by which the District Courts are prevented from granting appropriate relief because the term at which the judgment was rendered has passed.
For the reason given in our former opinion, we think there was no error in setting aside the whole judgment, nor do we think there was error in refusing to allow the amendment asked by the plaintiff at the time the motion to set aside was made. The accident of entering the judgment against both defendants happened to the prejudice, as it has turned out, of the plaintiff, but this not being corrected before the motion to set aside was made, we think, at least, it was a matter of discretion with the Court to allow the amendment or not.
Rehearing denied.